STEAGALL, Justice.
The defendant appeals from a judgment entered in a case involving a boundary line dispute between coterminous landowners.
Terry Lee Pierce, as executrix of the estate of Lee W. Pierce, deceased, and Thelma D. Pierce sued Percy F. Martin, claiming ownership of a 5.4-foot strip of land by adverse possession. Martin, holder of record title, counterclaimed, seeking to quiet title to the property. After an ore tenus hearing, the trial court entered a judgment in favor of the plaintiffs, stating, in part:
“The court, having heard the evidence, is satisfied that the plaintiffs have met their burden of proof in that the disputed land has been adversely possessed for at least a ten-year period and that said possession was open notorious, continuous, exclusive, and hostile, pursuant to Ala. Code 1975, § 6-5-200, and hereby grants the request prayed for in the plaintiffs’ complaint and denies the defendant’s counterclaim....”
Martin appeals.
The judgment is affirmed on the authority of Strickland v. Markos, 566 So.2d 229 (Ala.1990), wherein this Court wrote:
“When evidence is presented ore tenus, the trial court’s findings will not be disturbed on appeal unless they are unsupported by credible evidence or are manifestly unjust. ... Moreover, [the] presumption of correctness [afforded judgments in ore tenus nonjury cases] is even stronger in adverse possession cases, because in such cases the evidence is generally difficult to weigh from the appellate court’s vantage point.”
566 So.2d at 231-32 (citations omitted).
AFFIRMED.
HORNSBY, C.J., and ALMON, ADAMS and INGRAM, JJ., concur.